Mr. Justice Carter, dissenting. Mr. Justice Magruder: The learned Chief Justice, with that respect for established authority which always characterizes his official conduct, follows the decisions already made by this court. But it is a serious question, whether the legislature has any power to authorize a railroad company, or a municipal corporation, or any other kind of corporation, to take a man’s property, or enter upon it, by merely giving him a bond, and without paying him for his property. The constitution provides that private property cannot be taken without just compensation. Is it just compensation to give a man a bond, which he may be compelled to sue upon, in order to get compensation for the property which is taken from him? As the power thus to take property is sustained by judicial decisions, which it is now difficult to overrule without interfering with much that has already been done and acted upon, it is to be hoped that the legislative branch of the government will ere long come to the relief of the people, and repeal or change this statute so odious, and of such doubtful constitutionality.